DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/04/2020 has been entered. Examiner acknowledges the Terminal Disclaimer Filed on 11/04/2020 which overcomes the double patenting rejections setforth in the previous office action. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-10.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Arisaka et al. (US 2010/0019835 A1; hereinafter “Arisaka”) in view of Greenberg et al. (US 20090278207 A1; hereinafter “Greenberg”).

In re claim 1, Arisaka discloses a semiconductor device (figs. 12-15), comprising:
a first gate line (fig. 13 labeled below; hereinafter referred to as “GL1”) and a second gate line (fig. 13 labeled below; hereinafter referred to as “GL2”) extending only along a first direction (fig. 13 labeled below; hereinafter referred to as “Dir_x”. Horizontal portion of the first gate line “GL1” extending along the first direction “Dir_x”); 
a third gate line (fig. 13 labeled below; hereinafter referred to as “GL3”) and a fourth gate line (fig. 13 labeled below; hereinafter referred to as “GL4”) extending along the first direction (“Dir_x”) and between the first gate line (“GL1”) and the second gate line (“GL2”); 
a fifth gate line (fig. 13 labeled below; hereinafter referred to as “GL5”) and a sixth gate line (fig. 13 labeled below; hereinafter referred to as “GL6”) extending along a second direction (fig. 13 labeled below; hereinafter referred to as “Dir_y”) between the first gate line (“GL1”) and 
the second gate line (“GL2”) and intersecting the third gate line (“GL3”) and the fourth gate line (“GL4”),
wherein the first direction (“Dir_x”) is perpendicular to the second direction (“Dir_y”), the first gate line (“GL1”) and the second gate line (“GL2”) are directly connected to the fifth gate line (“GL5”) and the sixth gate line (“GL6”) (figs. 12-13 show the first gate line “GL1” and the second gate line “GL2” are directly connected to the fifth gate line “GL5” and the sixth gate line “GL6”); and 
first contact plugs (22) (¶ 0134) on the first gate line (“GL1”).



    PNG
    media_image1.png
    754
    1033
    media_image1.png
    Greyscale


Arisaka does not expressly disclose first contact plugs on the second gate line.
In the same field of endeavor, Greenberg discloses a semiconductor device (fig. 4) comprising contact plugs on the first and second gate lines (contact plugs are shown on the gate terminal ring 402) (¶ 0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Greenberg into the device of Arisaka and form the contact plugs on the second gate line in order to connect the gate lines to the upper level metallization layers of the multi-level metal (¶ 0032 of Greenberg).

In re claim 2, Arisaka in view of Greenberg discloses the semiconductor device of claim 1 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 1, further comprising:
a source region (15) (fig. 13 labeled below and fig. 14; ¶ 0118) between the fifth gate line (“GL5”) and the sixth gate line (“GL6”); 
a first drain region (16) (fig. 13 labeled below and fig. 14, ¶ 0118; hereinafter referred to as “DR1”) on one side of the fifth gate line (“GL5”); and 
a second drain region (16) (fig. 13 labeled below and fig. 14, ¶ 0118; hereinafter referred to as “DR2”) on one side of the sixth gate line (“GL6”).


    PNG
    media_image1.png
    754
    1033
    media_image1.png
    Greyscale

In re claim 3, Arisaka in view of Greenberg discloses the semiconductor device of claim 2 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 2, further comprising a contact plug (18, 20, 20) formed on each of the source region (15) (figs. 14-16; ¶ 0119; contact plug 18 on the source region 15), the first drain region (“DR1”) (fig. 14; ¶ 0120; contact plug 20 on the first drain region 16), and the second drain region (“DR2”) (fig. 14; ¶ 0120; contact plug 20 on the second drain region 16) between a third gate line (i.e. “GL3”) and the fourth gate line (i.e. “GL4”).

In re claim 4, Arisaka in view of Greenberg discloses the semiconductor device of claim 2 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 2, further comprising:
a first metal interconnection (SH) (¶ 0116; fig. 13 annotated above in claim 2) extending along the second direction (“Dir_y”) between the fifth gate line (“GL5”) and the sixth gate line (“GL6”) and electrically connected to the source region (15) (figs. 14-15; ¶ 0119);
a second metal interconnection (DH) (¶ 0115; fig. 13 annotated above in claim 2) extending along the second direction (“Dir_y”) on the one side of the fifth gate line (“GL5”) and electrically connected to the first drain region (“DR1”) (fig. 14; ¶ 0120); and
a third metal interconnection (DH) (¶ 0115; fig. 13 annotated above in claim 2) extending along the second direction (“Dir_y”) on the one side of the sixth gate line (“GL6”) and electrically connected to the second drain region (“DR2”) (fig. 14; ¶ 0120).

In re claim 5, Arisaka in view of Greenberg discloses the semiconductor device of claim 4 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 4, wherein the first metal interconnection (SH), the second metal interconnection (DH), and the third metal interconnection (DH) intersect the third gate line (“GL3”) and the fourth gate line (“GL4”) (fig. 13 annotated above in claim 2).

In re claim 6, Arisaka in view of Greenberg discloses the semiconductor device of claim 1 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 1, further comprising a first doped region (a source region between “GL1” and “GL3” shown in fig. 13 annotated above in claim 1; hereinafter referred to as “Doped1”) between the first gate line (“GL1”) and the third gate line (“GL3”).

In re claim 7, Arisaka in view of Greenberg discloses the semiconductor device of claim 6 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 6, further comprising a second doped region (a source region between “GL2” and GL4” shown in fig. 13 annotated above in claim 1; hereinafter referred to as “Doped2”) between the second gate line (“GL2”) and the fourth gate line (“GL4”).

In re claim 8, Arisaka in view of Greenberg discloses the semiconductor device of claim 7 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 7, wherein the first doped region (“Doped1”) and the second doped region (“Doped2”) comprise same conductive type (p type well 15 functions as source region; ¶ 0118).

In re claim 9, Arisaka in view of Greenberg discloses the semiconductor device of claim 7 outlined above.
Arisaka further discloses the semiconductor device (figs. 12-15) of claim 7, further comprising a third doped region (a drain region between “GL3” and “GL4” shown in fig. 13 annotated above in .


Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jeon et al. (US 2013/0168774 A1; hereinafter “Jeon”) in view of Greenberg et al. (US 20090278207 A1; hereinafter “Greenberg”).

In re claim 1, Jeon discloses a semiconductor device (figs. 4-6; ¶ 0061-0085) (more specifically, fig. 6 annotated below), comprising:

a first gate line (“GL1”) and a second gate line (“GL2”) extending only along a first direction (D2); 
a third gate line (“GL3”) and a fourth gate line (“GL4”) extending along the first direction (D2) and between the first gate line (“GL1”) and the second gate line (“GL2”);
a fifth gate line (the vertical portion of GATE1; hereinafter referred as “GL5”) and a sixth gate line (the vertical portion of GATE2; hereinafter referred as “GL6”) extending along a second direction (D1) between the first gate line (“GL1”) and the second gate line (“GL2”) and intersecting the third gate line (“GL3”) and the fourth gate line (“GL4”), wherein the first direction (D2) is perpendicular to the second direction (D1) and the first gate line (“GL1”) and the second gate line (“GL2”) are directly connected to the fifth gate line (“GL5”) and the sixth gate line (“GL6”).

    PNG
    media_image2.png
    922
    810
    media_image2.png
    Greyscale

Jeon does not expressly disclose first contact plugs on the first gate line and the second gate line.

Greenberg discloses a semiconductor device (fig. 4) comprising contact plugs on the first and second gate lines (contact plugs are shown on the gate terminal ring 402) (¶ 0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Greenberg into the device of Jeon and form the contact plugs on the first gate line and the second gate line in order to connect the gate lines to the upper level metallization layers of the multi-level metal (¶ 0032 of Greenberg).

In re claim 2, Jeon in view of Greenberg discloses the semiconductor device of claim 1 outlined above.
Jeon further discloses the semiconductor device of claim 1 (fig. 6 annotated above in claim 6) (¶ 0062, 0071, 0020), further comprising:
a source region 140 between the fifth gate line (“GL5”) and the sixth gate line (“GL6”); 
a first drain region 142 on one side (e.g. left side) of the fifth gate line (“GL5”); and 
a second drain region 142 on one side (e.g. right side) of the sixth gate line (“GL6”).

In re claim 3, Jeon in view of Greenberg discloses the semiconductor device of claim 2 outlined above.
Jeon further discloses the semiconductor device of claim 2 (fig. 6 annotated above in claim 6) further comprising a contact plug (170, 175) formed on each of the source region 140, the first drain region 142, and the second drain region 142 between the third gate line (“GL3”) and the fourth gate line (“GL4”).

In re claim 6, Jeon in view of Greenberg discloses the semiconductor device of claim 1 outlined above.
Jeon further discloses the semiconductor device further comprising a first doped region (140, 142) (¶ 0062) between the first gate line (“GL1”) and the third gate line (“GL3”) (fig. 6 annotated below).


    PNG
    media_image3.png
    922
    810
    media_image3.png
    Greyscale

In re claim 7, Jeon in view of Greenberg discloses the semiconductor device of claim 6 outlined above.
Jeon further discloses the semiconductor device of claim 6, further comprising a second doped region (140, 142) (¶ 0062) between the second gate line (“GL2”) and the fourth gate line (“GL4”) (fig. 6 annotated above in claim 6).

In re claim 9, Jeon in view of Greenberg discloses the semiconductor device of claim 7 outlined above.
Jeon further discloses the semiconductor device of claim 7, further comprising a third doped region (140, 142) (¶ 0062) between the third gate line (“GL3”) and the fourth gate line (“GL4”) (fig. 6 annotated above in claim 6).


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Greenberg, as applied to claims 7 and 9 above, respectively.

In re claims 8 and 10, Jeon in view of Greenberg discloses the semiconductor device of claims 7 and 9, respectively, outlined above.
Jeon further discloses a circuit diagram (fig. 3) wherein a PMOS and 2 NMOSs are shown. Therefore, one of ordinary skill in the world recognize that the layout shown in fig. 3 can include a PMOS and 2 NMOSs, wherein a middle transistor in the layout (fig. 3) is a PMOS and two other transistors above and below are NMOS transistors. Thus, the first doped region (e.g. S/D of the PMOS) and the second or third doped regions (e.g. S/D regions of the two NMOS transistors) comprise different conductive type. One would have been motivated to do so in order to implement a compact layout for the circuit diagram shown in fig. 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893